Honorable Richard E. Rudeloff                Opinion   No. wW-181.
County Attorney,  Bee County
Beeville,  Texas                            Re:    Authority    of Commission-
                                                   ers’ Court to purchase
                                                   law library    from legal
                                                   representative     of de-
Dear Sir:                                          ceased District     Judge.

             Your opinion   request  of June 17, 1957, presents  the
question    of whether the Commissioners I Court of Bee County has
the authority     to purchase the law library   of the late W. G.
Gayle, formerly      Judge of the 36th Judicial  District,  from the
legal   representatfve    of the late Judge Gayle.

            Section   1, Article     1702h, Revised      Civil   Statutes,
provides   that Commissioners ( Courts of all counties             have the
authority,   by first    entering    an order,    to establish     and main-
tain a County Law Library.          Section    2 provides    that the Court
may appropriate     $10,000 or such part thereof          as it may deem
necessary,    to properly    establish     such lfbrary.

             The legal    representative       of a deceased     District     Judge,
considered     only as a legal     representatfve,        is a stranger     as re-
gards the    Commissioners’     Court.     He is not an “officer          of any
            “interested            in the purchase        of anything        . . on
~~~“,~~‘of     such counti”‘within       the meaning of Article         373 Ver-
non’s Penal Code.        This  statute    fully    covers    the self-dealing
situation    which would exfst       if the legal      representative      were a
member of the Commissioners’           Court.    We assume that neither         the
legal   representative     nor any of the heirs         or legatees     of the
deceased    District    Judge are county officers           so as to come within
the scope .of Article      373$ Vernon’s ?enal Code.
             If the Commissioners’       Court has established,          on its
own initiative    , a County Law Library        in accordance      with the pro-
visions   of Article    1702h,.,Vernonss      Revised    Civfl   Statutes,    the
Commissioners’     Court may purchase       a law library      from the legal
representative     of a deceased     District     Judge.
Honorable   Richard   E. Rudeloff,   page   2   W-181)




             Under certain   assumptions,    the Commlsslon-
      ers'Court    has the authority    to purchase   a law
      library   from the legal   representative     of a de-
      ceased District     Judge.


                                     Very truly    yours,

                                     WILL WILSON
                                     Attorney General       of Texas




JRLtpf:wb                              Assfstant


APPROVED:

OPINION COMMITTEE

H. Grady Chandler,     Chairman
Larry Jones
Joe Rollins
Milton Richardson

REVIEWEDFOR THE ATTORNEYGENERAL

BY:    Geoo P. Blackburn